53 F.3d 335NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Thomas C. WIGGINS, Appellant,v.UNITED STATES of America, Appellee.
No. 94-3608
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 21, 1995.Filed:  May 1, 1995.

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Thomas C. Wiggins pleaded guilty to being a felon in possession of a firearm in violation of 18 U.S.C. Secs. 922(g)(1) and 924(e).  The district court1 denied his postconviction motion under 28 U.S.C. Sec. 2255, and Wiggins did not appeal.  Wiggins then filed this second Sec. 2255 motion raising three new grounds-that he was forced to plead guilty because counsel was unprepared for trial;  that counsel was ineffective for failing to locate a witness who would have testified in Wiggins's favor;  and that Wiggins was denied his right to appeal because counsel advised that no one from her office could represent him on an ineffective-assistance claim.


2
After giving Wiggins an opportunity to show cause why his second Sec. 2255 motion should not be dismissed as an abuse of the writ, the district court dismissed the motion on this ground.  After careful review of the record, we agree with the district court that Wiggins's successive petition for postconviction relief must be dismissed as an abuse of the writ.  See McCleskey v. Zant, 499 U.S. 467, 489-95 (1991);  United States v. Fallon, 992 F.2d 212, 213 (8th Cir. 1993).  Accordingly, we affirm.



1
 The HONORABLE GEORGE F. GUNN, JR., United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the HONORABLE LAWRENCE O. DAVIS, United States Magistrate Judge for the Eastern District of Missouri